Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 03/01/2019 and 06/19/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glorot et al. ("Domain Adaptation for Large-Scale Sentiment Classification: A Deep Learning Approach", ICML'11 Proceedings of the 28th International Conference on International, 1 January 2011, pages 513-520, hereinafter “Glorot”; provided by the Applicant’s IDS filed on 03/01/2019) in view of Kiros et al. ("Skip-Thought Vectors", 22 June 2015, Retrieved from the Internet: URL:https://arxiv.org/pdf/1506.06726.pdf, pages 1-11 (Abstract), hereinafter “Kiros”; provided by the Applicant’s IDS filed on 03/01/2019).

Consider claim 1, Glorot teaches a method comprising: applying, as unlabeled training data across a trained embedding model, a first plurality of sentences to generate a plurality of sentence embeddings (section 4.1 Experimental Setup i.e., "...each review text is treated as a bag-of-words and transformed into binary vectors..."); applying, as input across an autoencoder machine learning model, the plurality of sentence embeddings to train the autoencoder machine learning model, wherein the autoencoder machine learning model includes one or more encoder layers and one or more decoder layers (Section 3.3 Proposed Protocol i.e., "First, a higher-level feature extraction is learnt in an unsupervised fashion from the text reviews of all the available domains using a Stacked Denoising Autoencoder (SDA)..."); applying, as labeled training data across one or more instances of an encoder machine learning model, a second plurality of sentences to generate a plurality of encoded embeddings, wherein the second plurality of sentences are associated with a corresponding plurality of labels, and wherein the encoder machine learning model includes the one or more encoder layers of the autoencoder machine learning model (Section 3.3 Proposed Protocol i.e., "...transformed labeled data..."); applying, as labeled training data across a classifier, the plurality of encoded embeddings to generate output (Section 3.3 Proposed Protocol i.e., “...a linear classifier is trained on the transformed labeled data..."); and training the classifier based on the output and the plurality of labels to classify subsequent sentences with one or more of the plurality of labels (Section 3.3 Proposed Protocol i.e., "...a linear classifier is trained on the transformed labeled data...").
Glorot does not explicitly show that embedding model is a machine learning model.
In the same field of endeavor, Kiros teaches embedding model is a machine learning model (section 2. Approach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, embedding model is a machine learning model, as taught by Kiros, in order to use a machine learning model in order to map the input sentences into a vector representation.

Consider claim 2, Kiros further teaches wherein the embedding machine learning model comprises a skip-thoughts model (section 2. Approach).

Consider claim 3, Glorot further teaches wherein the one or more encoder layers comprise a sequence of multiple encoder layers, and the one or more decoder layers comprise a sequence of multiple decoder layers that mirror the sequence of multiple encoder layers (Section 3.2 Stacked Denoising Auto-encoders).

Consider claim 4, Glorot and Kiros disclose the claimed invention of claims 1 and 3, except for the autoencoder machine learning model includes one or more residual connections. Since the examiner takes Official Notice of the autoencoder machine learning model includes one or more residual connections. This is a well-known practice in deep learning and the person skilled in the art would consider adding residual connections in order to improve the performance of the autoencoder machine learning model.

Consider claim 5, Glorot and Kiros disclose the claimed invention of claims 1 and 3-4, except for the one or more residual connections include a residual connection between a last encoder layer of the sequence of multiple encoder layers and a last decoder layer of the sequence of multiple decoder layers. Since the examiner takes Official Notice of the one or more residual connections include a residual connection between a last encoder layer of the sequence of multiple encoder layers and a last decoder layer of the sequence of multiple decoder layers. This is a well-known practice in deep learning and the person skilled in the art would consider the one or more residual connections include a residual connection between a last encoder layer of the sequence of multiple encoder layers and a last decoder layer of the sequence of multiple decoder layers in order to improve the performance of the autoencoder machine learning model.

Consider claim 6, Kiros further teaches wherein the embedding machine learning model comprises a convolutional neural network (Section 4 Conclusion-References).

Consider claim 7, Glorot further teaches wherein the classifier comprises a multi-layer perceptron and a softmax layer (Section 4.4 Large Scale Experiments).

Consider claim 8, Glorot further teaches wherein the first and second plurality of sentences comprise free form clinical notes, and the plurality of labels include a plurality of diagnoses associated with the free form clinical notes (Section 3.2 Stacked Denoising Auto-encoders).

Consider claim 9, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 9.

Consider claim 10, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 10.

Consider claim 11, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 20.

Consider claim 21, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 21.

Conclusion

4.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649